ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Claims 1, 6-9, 11-12, 14-20, 22, and 24-50 are pending.
Claims 2-5, 10, 13, 21, and 23 have been cancelled. 
In the response filed November 9, 2021, Applicants have elected species III drawn to a compound of Formula (III).  Applicants also identify the compound of Example 47 as the preferred species.  The compound is depicted as follows:

    PNG
    media_image1.png
    177
    484
    media_image1.png
    Greyscale
.
Based upon the response filed August 11, 2022, the rejection based upon 35 U.S.C. 102(a)(1) as anticipated by ACS CAS No. 471852-54-7 (American Chemical Society) Chemical Abstract Services, Registry No. 471862-54-7 of claims 1, 7, and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The indicated allowability of claims 6, 8-9, 12, 14-20, 22 and 24-50 are withdrawn.  Upon further consideration,  new grounds of rejections are made and appear below.
Claims 1, 6-9, 11-12, 14-20, 22, and 24-50 are Markush claims which are generic to the elected invention.  The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  See MPEP 803.02.
Claims 1, 6-9, 11-12, 14-20, 22, and 24-50 are rejected on the grounds that the claims are drawn to an improper Markush group.  In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility.  In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.
The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent.    The members of the instant Markush groups possess widely different, physical and chemical properties.  The compounds are not considered functionally equivalent and are so diverse that they demonstrate dissimilar and unrelated properties.   See Reference N, cited by the Examiner.  The mere fact that there is structural similarity in pharmaceutical agents is not in itself reason to render all the embodiments functionally equivalent.
The improper Markush groups are wherein Z, R2a, R2b, R1, and R7.   The elected species is allowable.  The search has been extended. 
	The examined subject matter is as follows:
A compound of formula III where 
Z is CR12;
R2a and R2b combine to form =O;
bond a and b are a single bond;
R1 is H and -C(=O)OR8; and 
R7 is H and optionally substituted alkyl.    
The radicals not defined herein are defined according to claim 1.   
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).   See MPEP 803.02(III)(A). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 6-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as  the invention.
 At claims 1 and 6-7, what radicals are intended by the phrase, optionally substituted alkyl and optionally substituted heterocyclyl?  Clarification is appreciated.
At claim 9, clarification is needed for the ring system which is substituted by the occurrence of aryl or heteroaryl.  Is the tricyclic ring structure of formula (III) included?   Clarification is appreciated. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Capellini et al. (Reference U, cited by the Examiner).
	The instantly claimed compound is disclosed.  At page 738,  1st column, see the  compound, 5,6-dihydro-benzo[h]quinolin-2(1H)-one, (13g) .  The compound is depicted below:

    PNG
    media_image2.png
    208
    196
    media_image2.png
    Greyscale
.
The claims are fully met when X1, X2, X3, and X4 are CH; Z is CR12, R12 is H;  R2a and R2b combine to form =O; bond a and b are a single bond; R1 and R7 are H;  
R3a, R3b, R4a, and R4b are H. 
Claims 1, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Janin et al. (Reference V, cited by the Examiner).
The instantly claimed compound is disclosed.  At page 1129,  2nd column, see  compounds 4a and 4b, respectively.  The compounds are depicted below:

    PNG
    media_image3.png
    141
    213
    media_image3.png
    Greyscale

The claims are fully met when X1, X2, and X4 are -CH; X3  is CH or-C(OMe);  Z is CR12, R12 is H;  R2a and R2b combine to form =O; bond a and b are a single bond; R1 and R7 are H; R3a, R3b, R4a, and R4b are H. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by PTC Therapeutics, Inc. [WO 2013/0033228 (Reference N, cited by the Examiner)].
           The instantly claimed compounds are disclosed.  The compounds are useful in the treatment of bacterial infections.  Representative compounds are depicted below:

    PNG
    media_image4.png
    244
    340
    media_image4.png
    Greyscale
  at page 24, see Compound 1; 


The claims are fully met when X1, X2, and X4 are -CH; X3  is C[N(Me)(Me)];  Z is CR12, R12 is H;  R2a and R2b combine to form =O; bond a and b are a single bond; R7 is H, R1 is -C(=O)OR8, R8 is H; and R3a, R3b, R4a, and R4b are H. 


    PNG
    media_image5.png
    253
    366
    media_image5.png
    Greyscale
 at page 31, see Compound 107;
The claims are fully met when X1, X2, and X4 are -CH; X3  is heterocyclyl;  Z is CR12, R12 is -OH;  R2a and R2b combine to form =O; bond a and b are a single bond; R7 is H, R1 is -C(=O)OR8, R8 is H; one of R3a or R3b is Me, and the other is H; and R4a and R4b are H. 


    PNG
    media_image6.png
    244
    340
    media_image6.png
    Greyscale
 at page 31, see Compound 108;

The claims are fully met when X1, X2, and X4 are -CH; X3  is C[N(Me)(Me)];  Z is CR12, R12 is H;  R2a and R2b combine to form =O; bond a and b are a single bond; R7 is H, R1 is -C(=O)OR8, R8 is H; one of R3a or R3b is Me, and the other is H; and R4a and R4b are H. . 


    PNG
    media_image7.png
    284
    426
    media_image7.png
    Greyscale
 at page 31, see Compound 109;


The claims are fully met when X1, X2, and X4 are -CH; X3 is optionally substituted heterocyclyl;  Z is CR12, R12 is -OH;  R2a and R2b combine to form =O; bond a and b are a single bond; R7 is H, R1 is -C(=O)OR8, R8 is H; one of R3a or R3b is Me, and the other is H; and R4a and R4b are H. 


    PNG
    media_image8.png
    326
    436
    media_image8.png
    Greyscale
   at page 31, see Compound  110;

The claims are fully met when X1, X2, and X4 are -CH; X3 is optionally substituted heterocyclyl;  Z is CR12, R12 is -OH;  R2a and R2b combine to form =O; bond a and b are a single bond; R7 is H, R1 is -C(=O)OR8, R8 is H; one of R3a or R3b is Me, and the other is H; and R4a and R4b are H. 

    PNG
    media_image9.png
    244
    329
    media_image9.png
    Greyscale
 at page 93, lines 17-18, see named compound;

The claims are fully met when X1, X2, and X4 are -CH; X3  is C[N(Me)(Me)];  Z is CR12, R12 is H;  R2a and R2b combine to form =O; bond a and b are a single bond; R7 is H, R1 is -CN; and R3a, R3b, R4a, and R4b are H. 

    PNG
    media_image10.png
    339
    330
    media_image10.png
    Greyscale
 at page 251, lines 22-23, see compound of step 6;


The claims are fully met when X1, X2, and X4 are -CH; X3 is -C(halo); Z is CR12, R12 is
-OH;  R2a and R2b combine to form =O; bond a and b are a single bond; R7 is optionally substituted alkyl; R1 is -C(=O)OR8, R8 is alkyl; one of R3a or R3b is Me, and the other is H; and R4a and R4b are H. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zinna Northington Davis/
                                /Zinna Northington Davis/                                Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


Znd
10.11.2022